Citation Nr: 0413789	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-20 228A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in January 2001, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 
decision of the Winston-Salem Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2003, the appellant, 
her son, and her daughter-in-law appeared at a Travel Board 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record.  

In the March 2002 decision, the RO also denied dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  A 
review of the record indicates that in her notice of 
disagreement with the March 2002 decision, the appellant 
limited her appeal to the issue of entitlement to service 
connection for the cause of the veteran's death.  However, 
the RO included the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 in a November 2002 statement of the case, 
and the issue was further listed on the certification of 
appeal dated in June 2003.  Inasmuch as the record shows that 
the appellant did not appeal the § 1318 matter (and as it was 
noted and agreed upon at the August 2003 hearing that service 
connection for the cause of the veteran's death was the only 
issue on appeal), the Board finds that entitlement to DIC 
under 38 U.S.C.A. § 1318 is not properly before the Board and 
will not be addressed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201.  (Notably, the veteran's service connected 
disabilities were rated 10 percent, combined, when he died.)

The appellant submitted additional evidence at the August 
2003 hearing, and waived initial review of the additional 
evidence by the agency of local jurisdiction.  See 38 C.F.R. 
§ 20.1304.  Hence, the Board may proceed with review of the 
entire record.  It was agreed at the hearing that the record 
would be held open in abeyance for sixty days for additional 
evidence to be submitted.  No additional evidence was 
received during the abeyance period.  
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran died in January 2001 at the age of 77, and the 
death certificate lists heart and respiratory failure as the 
immediate cause of death.  Other significant conditions 
leading to the immediate cause of death were severe coronary 
artery disease, chronic obstructive pulmonary disease (COPD), 
and atherosclerosis.  In a supplemental death certificate, 
renal artery stenosis was listed as the underlying disease 
that initiated events resulting in death.  At the time of the 
veteran's death, service connection was in effect for loss of 
the right testicle, rated 10 percent, and for scars of the 
right thigh and lower jaw, each rated noncompensable.  The 
veteran's postservice medical history was remarkable for 
numerous medical problems, including renovascular 
hypertension, COPD, hyperlipidemia, benign prostatic 
hypertrophy, and renal insufficiency.  In December 1998, the 
veteran was awarded nonservice-connected pension and 
entitlement to special monthly pension based on being 
housebound.  

At the August 2003 hearing, the appellant's daughter-in-law 
stated that she has been a registered nurse for approximately 
31 years, the last twenty of which she worked in critical 
care as a charge nurse on "step down" from an intensive 
care unit.  She testified that she was very knowledgeable 
regarding the conditions that caused the veteran's death.  
Essentially, the appellant and her daughter-in-law contend 
that the veteran's service-connected genitourinary disorder 
(loss of the right testicle) caused or contributed to his 
death inasmuch as it is related to his renal disorders.  

Of record is an August 2003 medical report from a private 
physician who had been a primary care physician of the 
veteran.  The physician noted that the veteran had renal 
artery stenosis and chronic renal insufficiency, and opined 
that it is as likely as not that the renal artery stenosis 
and chronic renal insufficiency were related to the veteran's 
military service.  While clinical records of the physician's 
treatment of the veteran are associated with the claims 
folder, those records, and the August 2003 medical opinion, 
do not explain or reflect the basis for the opinion.  Further 
development is needed to address the medical questions that 
must be resolved in consideration of this claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
an appropriate VA physician for review 
and opinions on the following: 

A.  Was the veteran's death-related 
renal artery stenosis manifested in 
service (Please comment on the 
significance of any renal complaints 
noted in service.)?

B.  Did the veteran's service-
connected loss of the right testicle as 
likely as not cause or aggravate the 
renal disability that is noted on the 
death certificate as the underlying 
disease that initiated events resulting 
in his death?  Is there any indication in 
the medical evidence that the service-
connected loss of the right testicle 
contributed to cause (see definition 
above) the veteran's death?  The 
reviewing physician should comment on the 
August 2003 letter and opinion from the 
veteran's private physician, and should 
explain the rationale for all opinions 
given.

2.  The RO should review the record and 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review.  If either remains 
denied, the RO should issue the appellant 
and her representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

